          Case 1:18-cv-10868-SLC Document 28 Filed 06/01/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
GIGI JORDAN,

                               Petitioner,

       -v-
                                                             CIVIL ACTION NO.: 18 Civ. 10868 (SLC)

                                                            ORDER FOR SUPPLEMENTAL BRIEFING
AMY LAMANNA, Superintendent of Bedford Hills
Correctional Facility,

                               Respondent.

SARAH L. CAVE, United States Magistrate Judge.

       Petitioner Gigi Jordan, who is serving an 18-year prison sentence following her conviction

for first degree manslaughter in New York State Supreme Court, brings a petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2254 (the “Petition”) asserting that her Sixth Amendment

right to a public trial was violated when the trial court closed the courtroom midway through her

nine-week trial. (ECF Nos. 1 at 6; 3 at 2–3; 6 at 5). In her Petition, Jordan asks for her release, a

retrial, or, in the alternative, resentencing. (ECF No. 3 at 18). Respondent Amy Lamanna,

Superintendent of the Bedford Hills Correctional Facility, where Jordan is serving her sentence,

is represented by the New York County District Attorney (the “DA”), and opposes the Petition on

the ground that the temporary closure of the courtroom for a conference that was “akin to a

discussion in chambers” did not violate clearly established precedent of the United States

Supreme Court. (ECF No. 13 at 9). The Court heard oral argument on the Petition today.

       As discussed at the conclusion of oral argument, the Court now directs that the parties

provide additional briefing on the following question:
           Case 1:18-cv-10868-SLC Document 28 Filed 06/01/20 Page 2 of 2



         If the Court were to grant the Petition under the scope of review permitted by 28

         U.S.C. § 2254(d), on what authority may the Court grant the Petitioner the

         alternative relief of resentencing in New York State Supreme Court?

         Jordan shall submit her supplemental brief by June 15, 2020; the DA shall submit a

response brief by June 29, 2020; and Jordan shall file any reply brief by July 13, 2020. Each brief

shall be no longer than ten (10) pages.

         In addition, Jordan shall attach as an exhibit to her supplemental brief a supplement to

the Appendix comprised of the portion of the trial transcript in which the trial court delivered the

charge to the jury.



Dated:          New York, New York
                June 1, 2020

                                                     SO ORDERED



                                                     _________________________
                                                     SARAH L. CAVE
                                                     United States Magistrate Judge




                                                 2
